On confirmation of a road by the justices of Chester county, the record was brought up by certiorari; and it was moved to reverse the judgment of confirmation, because the justices below, had refused to grant a review', though petitioned thereto, by a person who complained he was aggrieved by the road running through his improved ground. On argument, the Court reversed the judgment for that reason, alleging that a review, though not taken notice of in the act of assembly, had always been granted, and was now become a matter of right. (b)

 In tho cases of the Strasburg road (2 Yeates 53), and the Berlin road (3 Id. 263), it was also held, that a review is a matter of right for parties interested; and now, by the act of 1802, § 22 (3 Sm. L. 521), the quarter sessions are authorized and required to grant a review in all cases. A second review may be granted by the sessions (2 Binn. 250), but it is discretionary with them (2 Yeates 53). And see 1 Bro. 210 3 S. & R. 236.